DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed application 15/667,109 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is examined with an effective filing date of August 2, 2017. 

Terminal Disclaimer
The terminal disclaimer filed on March 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,866,741 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 recite, using claim 1 for exemplary language, the configured functionality to
Increase spare area in the first SSD by migrating the data corresponding to the identified range from the first SSD to the second SSD.
As discussed during prosecution of the parent application, Koseki et al. (US 2018/0011642, as provided in applicant’s IDS) and Cohen et al. (US 2014/0181370, as provided in applicant’s IDS) teach the majority of the limitations of the claimed invention, teaching the ability to calculate an effective over-provisioning in an SSD to identify if a threshold is met, where data is migrated from one SSD to another, see the final office action mailed May 22, 2020.  As discussed in the Notice of Allowance mailed August 12, 2020, Koseki’s migration of data is performed to maintain the reserve capacity of the SSD.  This therefore fails to teach where the migration of data results in an increase in the spare area.  
In an updated search of the art, no reference was found to render this feature obvious, for the same reason noted in the parent application that no reference proposed a modification that wouldn’t render Koseki inoperable.  As such, a determination of allowance is made.
The dependent claims are allowed for the same reasons as the independent claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139